                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

KEREL L. SEABROOKS,                                  )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 2:18-cv-00508-JMS-MJD
                                                     )
J. RANDALL, et al.                                   )
                                                     )
                              Defendants.            )

                          Order Denying Motion for Reconsideration

       Plaintiff Kerel L. Seabrooks has filed a motion to reconsider the Court’s December 14,

2018, Order Screening Complaint in part, dkt. 8. Specifically, Mr. Seabrooks argues that the Court

improperly dismissed his excessive force claims against Correctional Officer Stone and the

unknown guard based on statute of limitations. Mr. Seabrooks argues the statute of limitations

were tolled while he first exhausted his administrative remedies, citing Gonzales v. Hasty, 651

F.3d 318 (2nd Cir. 2011), and when he later litigated these events in state court. Dkt. 10.

       Motions to reconsider orders other than final judgments are governed by Rule 54(b).

“Motions to reconsider serve a limited function, to be used ‘where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.’” Davis v. Carmel Clay

Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)) (additional quotations omitted). A court may grant a

motion to reconsider where a movant demonstrates a manifest error of law or fact; however, a

motion to reconsider is not an occasion to make new arguments. In re Prince, 85 F.3d 314, 324

(7th Cir. 1996); Granite St. Ins. Co. v. Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991). A motion
to reconsider under Rule 54(b) may also be appropriate where there has been “a controlling or

significant change in the law or facts since the submission of the issue to the Court.” Bank of

Waunakee, 906 F.2d at 1191 (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99

F.R.D. 99, 101 (E.D. Va. 1983)). Motions for reconsideration in the district courts are generally

disfavored because “a re-do of a matter that has already received the court’s attention is seldom a

productive use of taxpayer resources because it places all other matters on hold.” Burton v.

McCormick, No. 3:11-CV-026, 2011 U.S. Dist. LEXIS 50891, 2011 WL 1792849, at *1 (N.D.

Ind. May 11, 2011) (quoting United States v. Menominee Tribal Enters., No. 07-C-317, 2009 U.S.

Dist. LEXIS 45614, 2009 WL 1373952, at *1 (E.D. Wis. May 15, 2009)).

        In dismissing Mr. Seabrooks’ excessive force claims, the Court held:

                 The facts plead by Mr. Seabrooks call into question the timeliness of his
        excessive force claims against Correctional Officer Stone and the unknown guard
        for the incident on March 16, 2016. This action was filed November 20, 2018,
        more than two years and eight[] months after the alleged assault on Mr. Seabrooks.
        It is not timely, as plead, under Indiana’s statute of limitations for personal injury
        actions.

                “It is, of course, ‘irregular’ to dismiss a claim as untimely under Rule
        12(b)(6). . . . However, . . . dismissal under Rule 12(b)(6) on the basis of a
        limitations defense may be appropriate when the plaintiff effectively pleads
        [himself] out of court by alleging facts that are sufficient to establish the defense.”
        Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006) (internal citations
        omitted); see also Koch v. Gregory, 536 Fed. Appx. 659 (7th Cir. 2013) (stating
        that when the language of the complaint plainly shows that the statute of
        limitations bars the suit, dismissal under § 1915A is appropriate); Brownmark
        Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). This is what
        Mr. Seabrooks has done here. Because the statute of limitations for § 1983 actions
        in Indiana bars Mr. Seabrooks’ excessive force claims, the claims against
        Correctional Officer Stone and the unknown guard are dismissed as barred by the
        statute of limitations.

Dkt. 8 at 4.

        The plaintiff’s complaint was brought pursuant to 42 U.S.C. § 1983. Suits under § 1983

use the statute of limitations and tolling rules that states employ for personal-injury claims. When



                                                   2
federal courts borrow a state’s statutes of limitations in §1983 actions, they must also borrow the

state’s tolling provisions. Johnson v. Rivera, 272 F.3d 519, 521 (7th Cir. 2001).

       Mr. Seabrooks argues the statute of limitations were tolled while he exhausted his

administrative remedies, citing Gonzales, 651 F.3d at 323, which noted that “the Ninth, Fifth,

Seventh, and Sixth Circuits have all adopted the rule that equitable tolling is applicable to the time

period during which a prisoner-plaintiff is exhausting his administrative remedies pursuant to the

PLRA.” Id. Gonzales’ reference to the Seventh Circuit’s adoption of such a rule referred to

Rivera. In Rivera, which was filed by an Illinois prisoner, the district court dismissed the

complaint based on the two-year Illinois statute of limitations. The Seventh Circuit concluded that

under the Illinois tolling statute, the statute of limitations was tolled while a prisoner completed

the administrative grievance process pursuant to 42 U.S.C. § 1997e(a). However, this specific

holding is based on Illinois law and is not applicable to this case, which must apply Indiana law.

Indiana does not allow for tolling the limitations period while a prisoner exhausts his

administrative remedies. In Coghill v. Badger, 418 N.E.2d 1201, 1207 (Ind. App. 1981), the court

refused to toll the statute of limitations for anything other than incompetence or a showing of

physical and mental incapacitation. Indiana law provides that the statute of limitations is tolled

for non-resident defendants under certain circumstances, where the defendant has concealed the

facts from the plaintiff, or if the person was under a legal disability at the time the cause of action

accrued. See Ind. Code § 34–11–4–1; Ind. Code § 34-11-4-3; Ind. Code § 34–11–5–1; Ind. Code

§ 34–11–6–1. At one time, imprisonment constituted a legal disability under Indiana law. Walker

v. Memering, 471 N.E.2d 1202, 1204 (Ind. App. 1984). However, that provision has been repealed

and the relevant Indiana statute now only includes “‘under legal disabilities’ persons less than

eighteen (18) years of age, mentally incompetent, or out of the United States.” Ind. Code § 1-1-4-




                                                  3
5(24). Accordingly, under Indiana law, the statute of limitations was not tolled while the plaintiff

exhausted his administrative remedies.       And because the Court must use Indiana’s tolling

provisions – and not Illinois’ tolling provisions cited in Rivera, the statute of limitations were not

tolled while Mr. Seabrooks exhausted his administrative remedies.

       Mr. Seabrooks also argues that the statute of limitations was tolled while he litigated the

same facts in state court, but Mr. Seabrooks cites no authority in support of this argument nor is

the Court aware of any such authority. Rather, Mr. Seabrooks timely filed his state court complaint

regarding the relevant events, and therefore could have timely filed his federal claims in his state

court action or timely filed a federal court complaint at the same time. Nor has Mr. Seabrooks

explained why he could not have filed his federal court case before March 2018, or why he waited

more than two months after the dismissal of his state court case on September 5, 2018, to file his

complaint in this action on November 20, 2018. The Seventh Circuit has held that “a litigant who

learns, or had he been diligent would have learned, all the facts that he would need in order to be

able to file his claim, while time remains in the limitations period, must file it before the period

ends.” Yuan Gao v. Mukasey, 519 F.3d 376, 378 (7th Cir. 2008) (internal citations omitted); see

also Brademas v. Ind. Hous. Fin. Auth., 354 F.3d 681, 687 (7th Cir. 2004) (“When ‘the necessary

information is gathered after the claim arose but before the statute of limitations has run, the

presumption should be that the plaintiff could bring suit within the statutory period and should

have done so.’”).

       Accordingly, Mr. Seabrooks’ motion for reconsideration, dkt. [10], is denied.

       IT IS SO ORDERED.


                 Date: 1/9/2019




                                                  4
Distribution:

KEREL L. SEABROOKS
126812
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                    5
